DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities:  The acronym/term/symbol/variable “MRI” in line-2 should also be spelled out. For example, “MRI (Magnetic Resonance System)”, or, “Magnetic Resonance System (MRI)”.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 13 is objected to because of the following informalities:  The acronym/term/symbol/variable “MRI” in line-2 should also be spelled out. For example, “MRI (Magnetic Resonance System)”, or, “Magnetic Resonance System (MRI)”.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

3. 	Claim 25 is objected to because of the following informalities:  The acronym/term/symbol/variable “MRI” in line-1 should also be spelled out. For example, “MRI (Magnetic Resonance System)”, or, “Magnetic Resonance System (MRI)”.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).


MRI (Magnetic Resonance System)”, or, “Magnetic Resonance System (MRI)”.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
6.	Claims 1-3, 4-5, 6, 7, 8, 9, 10, 11, 12, 13-15, 16-17, 18, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 6, 7, 8, 9, 10, 11, 12, 1-3, 1, 6, and 1, respectively, of Patent No. 10,761,159. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1-3, 1, 6, 7, 8, 9, 10, 11, 12, 1-3, 1, 6, and 1 of the Patent No. 10,761,159 (hereinafter mentioned as the “Patent”) encompass the 
This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

7.	The next tables are presented for the purpose of a comparison between the claims on the application and the Patent.
Instant Application 
Patent No. 10,761,159
Claim 1 - A dual frequency coil package used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:

a dual tuned receiver coil configured with one or more resonators that are each tunable so as to receive at least two frequencies, including at least a first frequency and a second frequency, and 
 
Claim 1 - A dual frequency coil package used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:

a dual tuned receiver coil configured with one or more resonators that are tunable so as to receive at least two frequencies, including at least a first frequency and a second frequency, and 
 

one amplifier for each of the one or more resonators to amplify a signal transmitted by the dual tuned receiver coil at the first frequency and the second frequency, in operative communication with the MRI system through a first local port of the MRI system; and


one amplifier for each of the one or more resonators to amplify a signal transmitted by the dual tuned receiver coil at the first frequency and the second frequency, in operative communication with the MRI system through a first local port of the MRI system; and 


a second frequency transmit coil configured to transmit the second frequency in operative communication with the MRI system through a second local port of the MRI system.


a second frequency transmit coil configured to transmit the second frequency in operative communication with the MRI system through a second local port of the MRI system; 



Instant Application 
Patent No. 10,761,159
Claim 13 - A dual frequency receiving coil used in receiving at least two frequencies in an MRI system, the dual frequency receiving coil comprising:


 
Claim 1 - A dual frequency coil package used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:


 

one amplifier for each of the one or more resonators to amplify a signal transmitted by the dual tuned receiver coil at the first frequency and the second frequency, in operative communication with the MRI system through a first local port of the MRI system. 


one amplifier for each of the one or more resonators to amplify a signal transmitted by the dual tuned receiver coil at the first frequency and the second frequency, in operative communication with the MRI system through a first local port of the MRI system; and 



Instant Application 
Patent No. 10,761,159
Claim 38 - A dual frequency coil package used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:

a dual tuned receiver coil configured with one or more resonators that are tunable so as to receive at least two frequencies, including at least a first frequency and a second frequency, and 
 
Claim 1 - A dual frequency coil package used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:

a dual tuned receiver coil configured with one or more resonators that are tunable so as to receive at least two frequencies, including at least a first frequency and a second frequency, and 
 

one amplifier for each of the one or more resonators to amplify a signal transmitted by the dual tuned receiver coil at the first frequency and the second frequency, in operative communication with the MRI system through a first local port of the MRI system; and


one amplifier for each of the one or more resonators to amplify a signal transmitted by the dual tuned receiver coil at the first frequency and the second frequency, in operative communication with the MRI system through a first local port of the MRI system; and 


a second frequency transmit coil configured to transmit the second frequency in operative communication with the MRI system through a second local port of the MRI system.


a second frequency transmit coil configured to transmit the second frequency in operative communication with the MRI system through a second local port of the MRI system; 



8.	Claims 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of Patent in view of Reykowski (Pub. No.: US 2012/0081115 hereinafter mentioned as “Reykowski”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 21 of the Patent in view of Reykowski encompass the 
This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

9.	The next tables are presented for the purpose of a comparison between the claims on the application and the Patent.
Instant Application
Patent No. 10,761,159
Claim 25 - A mononuclear MRI upgrade system for use in transmitting and receiving at least two frequencies with the mononuclear MRI system, the upgrade system comprising:


a frequency converter configured to be selectively coupled to a local transmit coil port of the MRI system, to receive a first frequency through the local transmit coil port, to convert the first frequency to the second frequency by translating the first frequency using frequency conversion logic, and to output the second frequency; 
 
Claim 21 - A dual frequency coil package system for use in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package system comprising:

a frequency converter configured to be selectively coupled to a local transmit coil port of the MRI system, to receive a first frequency through the local transmit coil port, to convert the first frequency to the second frequency by translating the first frequency using frequency conversion logic, and to output the second frequency; 

Note: the MRI of the patent is mononuclear (see Column 6, Lines 35-36)
 

a second frequency power amplifier configured to be in electrical communication with the frequency converter, and

configured to receive the second frequency from the frequency converter and to transmit the second frequency to a second frequency transmit coil;







a second frequency transmit coil configured to be in electrical communication with the frequency converter so as to receive the second frequency from the frequency converter …


a dual tuned receiver coil configured to receive at least two frequencies, including at least the first frequency and the second frequency, and to output the at least two frequencies; and


a dual tuned receiver coil configured to receive at least two frequencies, including at least the first frequency and the second frequency, and to output the at least two frequencies; 


a switchable receiver configured to receive the at least two frequencies output from the dual tuned receiver coil, and configured to be in electrical communication with the dual tuned receiver coil and selectively coupled to a local receiver coil port of the mononuclear MRI system;


a switchable receiver configured to receive the at least two frequencies output from the dual tuned receiver coil, … and configured to be in electrical communication with the dual tuned receiver coil and selectively coupled to a local receiver coil port of the MRI system … 


wherein the switchable receiver is configured to transmit the first frequency received from the dual tuned receiver coil directly to the mononuclear MRI system and to convert the second frequency received from the dual tuned receiver coil to the first frequency before transmission to the mononuclear MRI system.


wherein the switchable receiver is configured to transmit the first frequency received from the dual tuned receiver coil directly to the MRI system and to convert the second frequency received from the dual tuned receiver coil to the first frequency before transmission to the MRI system. 

Note: the MRI of the patent is mononuclear (see Column 6, Lines 35-36)



The Patent discloses the substrate but does not explicitly disclose a second frequency power amplifier. 
However, Reykowski further discloses:
a second frequency power amplifier (Fig. 2, see any of the RF pre-amplifiers 52. Also see [0028]) configured to be in electrical communication with the frequency converter (Fig. 2, see detuning circuit 44. Also see [0026]), and configured to receive the second frequency from the frequency converter and to transmit the second frequency to (Fig. 2, see any of the matching network 50 that short circuits the input of the amplifier. Also see [0028]) a second frequency transmit coil (Figs. 1 and 2, see any the RF pre-amplifiers 52 that transmit, via  RF receiver 26, the second-frequency-signal received from the detuning circuit 44 to the coil assembly 18’ that includes transmit-coils. Also see [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the second magnetic sensor of the Patent being disposed on the substrate, as it is disclosed by Reykowski, with the motivation and expected benefit related to improving system by improving the signal-to-noise ratio, reduced system complexity and cost, lowering power consumption and efficient utilization of the space (Reykowski, Paragraph [0011]-[0014]).

Examiner’s Note
10.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-3, 11-15 and 38 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reykowski.

As per claim 1, Reykowski discloses: 
A dual frequency coil package (Figs. 1 and 2, see the coil assemblies 18 and 18’. Also see [0024]-[0025]) used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:
a dual tuned receiver coil (Figs. 1 and 2, see the coil assemblies 18 and 18’ including a plurality of receive coils 40. Also see [0024]-[0025]) configured with one or more resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) that are each tunable to receive at least two frequencies (Fig. 2, see detuning circuit 44. Also see [0026]), including at least a first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]) and a second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026])
one amplifier (Fig. 2, see RF pre-amplifiers 52. Also see [0026]) for each of the one or more resonators (Fig. 2, see RF pre-amplifiers 52 for each resonant trap 48. Also see [0026]) to amplify a signal transmitted by the dual tuned receiver coil (Fig. 2, see RF pre-amplifiers 52 amplifying the signal transmitted by the coil assembly 18 and 18’ including a plurality of receive coils 40. Also see [0026]) at the first frequency and the second frequency (see [0026]), in operative communication with the MRI system through a first local port of the MRI system (Figs. 1, see the MRI system 10 and port to RF receiver 26. Also see [0020], [0026] and [0024]); and
a second frequency transmit coil configured to transmit the second frequency (see [0025]) in operative communication with the MRI system through a second local port of the MRI system (Figs. 1, see the MRI system 10 controlled by MR scan controller 20 and port to RF transmitter 24. Also see [0020], [0026] and [0024]).

As per claim 2, Reykowski discloses the dual frequency coil package of claim 1 as described above.
Reykowski further discloses:
the amplifier (Fig. 2, see RF pre-amplifiers 52. Also see [0026]) is configured to shift a center frequency to match center frequencies (Fig. 2, see matching networks 50. Also see [0028]) of the first frequency and the second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026]).

As per claim 3, Reykowski discloses the dual frequency coil package of claim 1 as described above.
Reykowski further discloses:
the second frequency corresponds a precessional frequency of fluorine (see [0026] “F” that is the symbol of fluorine).

As per claim 11, Reykowski discloses the dual frequency coil package of claim 1 as described above.
Reykowski further discloses:
the dual tuned receiver coil (Figs. 1 and 2, see the coil assemblies 18 and 18’ including a plurality of receive coils 40. Also see [0024]-[0025]) is configured to be tunables between a first frequency mode to receive the first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]), and a second frequency mode to receive the second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026]). 

As per claim 12, Reykowski discloses the dual frequency coil package of claim 11 as described above.
Reykowski further discloses:
one or more dual frequency resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) each configured with tunable logic to tune a resonant frequency (Fig. 2, see detuning circuit 44. Also see [0026]) of the respective dual frequency resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) between the first (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]) and second frequency modes (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026]).

As per claim 13, Reykowski discloses:
A dual frequency receiving coil (Figs. 1 and 2, see the coil assemblies 18 and 18’. Also see [0024]-[0025]) used in receiving at least two frequencies in an MRI system, the dual frequency receiving coil comprising:
a dual tuned receiver coil (Figs. 1 and 2, see the coil assemblies 18 and 18’ including a plurality of receive coils 40. Also see [0024]-[0025]) configured with one or more resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) that are tunable so as to receive at least two frequencies (Fig. 2, see detuning circuit 44. Also see [0026]), including at least a first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]) and a second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026])
one amplifier (Fig. 2, see RF pre-amplifiers 52. Also see [0026]) for each of the one or more resonators (Fig. 2, see RF pre-amplifiers 52 for each resonant trap 48. Also see [0026]) to amplify a signal transmitted by the dual tuned receiver coil (Fig. 2, see RF pre-amplifiers 52 amplifying the signal transmitted by the coil assembly 18 and 18’ including a plurality of receive coils 40. Also see [0026]) at the first frequency and the second frequency (see [0026]), in operative communication with the MRI system through a first local port of the MRI system (Figs. 1, see the MRI system 10 and port to RF receiver 26. Also see [0020], [0026] and [0024]).

As per claim 14, Reykowski discloses the dual frequency coil package of claim 13 as described above.
Reykowski further discloses:
the amplifier (Fig. 2, see RF pre-amplifiers 52. Also see [0026]) is configured to shift a center frequency to match center frequencies (Fig. 2, see matching networks 50. Also see [0028]) of the first frequency and the second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026]).

As per claim 15, Reykowski discloses the dual frequency coil package of claim 13 as described above.
Reykowski further discloses:
the second frequency corresponds a precessional frequency of fluorine (see [0026] “F” that is the symbol of fluorine).

As per claim 38, Reykowski discloses: 
A dual frequency coil package (Figs. 1 and 2, see the coil assemblies 18 and 18’. Also see [0024]-[0025]) used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:
a dual tuned receiver coil (Figs. 1 and 2, see the coil assemblies 18 and 18’ including a plurality of receive coils 40. Also see [0024]-[0025]) configured with one or more resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) that are each tunable to receive at least (Fig. 2, see detuning circuit 44. Also see [0026]), including at least a first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]) and a second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026]), and 
one amplifier (Fig. 2, see RF pre-amplifiers 52. Also see [0026]) for each of the one or more resonators (Fig. 2, see RF pre-amplifiers 52 for each resonant trap 48. Also see [0026]) to amplify a signal transmitted by the dual tuned receiver coil (Fig. 2, see RF pre-amplifiers 52 amplifying the signal transmitted by the coil assembly 18 and 18’ including a plurality of receive coils 40. Also see [0026]) at the first frequency and the second frequency (see [0026]), in operative communication with the MRI system through a first local port of the MRI system (Figs. 1, see the MRI system 10 and port to RF receiver 26. Also see [0020], [0026] and [0024]); and
a second frequency transmit coil configured to transmit the second frequency (see [0025]) in operative communication with the MRI system through a second local port of the MRI system (Figs. 1, see the MRI system 10 controlled by MR scan controller 20 and port to RF transmitter 24. Also see [0020], [0026] and [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claim(s) 4 and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Reykowski in view of Yang (Pub. No.: US 2017/0146622 hereinafter mentioned as “Yang”).

As per claim 4, Reykowski discloses the dual frequency coil package of claim 1 as described above.

each of the one or more resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) comprises:
one or more fixed capacitors (Fig. 2, see capacitors of the resonant traps 48. Also see [0024]-[0026]) configured to generate resonance of the respective one or more resonators at the first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]); and 
configured to shift the generated resonance of the respective one or more resonators to the second frequency in response to being activated (Fig. 2, see detuning circuit 44 that can shift the frequency of the signal generated by the resonant traps 48 for the frequency of any of the desired nuclear species. Also see [0026]).
Reykowski does not explicitly disclose the one or more variable frequency capacitors.
However, Yang further discloses one or more variable frequency capacitors (Also see [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “one or more variable frequency capacitors” disclosed by Yang into Reykowski, with the motivation and expected benefit related to improving the coil tuning by providing “easier and more convenient tuning for multiple coils connected in series” and facilitating “tuning multiple coils connected in parallel” (Yang, Paragraph [0028]).
Furthermore, Reykowski states that “Modifications and alterations may occur to others upon reading and understanding the preceding detailed description. It is intended that the invention be constructed as including all such modifications and alterations insofar as they come within the scope of the appended claims or the equivalents thereof” (Reykowski, Paragraph [0033]).

As per claim 16, Reykowski discloses the dual frequency coil package of claim 13 as described above.
Reykowski further discloses:
each of the one or more resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) comprises:
one or more fixed capacitors (Fig. 2, see capacitors of the resonant traps 48. Also see [0024]-[0026]) configured to generate resonance of the respective one or more resonators at the first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]); and 
configured to shift the generated resonance of the respective one or more resonators to the second frequency in response to being activated (Fig. 2, see detuning circuit 44 that can shift the frequency of the signal generated by the resonant traps 48 for the frequency of any of the desired nuclear species. Also see [0026]).
Reykowski does not explicitly disclose the one or more variable frequency capacitors.
However, Yang further discloses one or more variable frequency capacitors (Also see [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “one or more variable frequency capacitors” disclosed by Yang into Reykowski, with the motivation and expected benefit related to improving the coil tuning by providing “easier and more convenient tuning for multiple coils connected in series” and facilitating “tuning multiple coils connected in parallel” (Yang, Paragraph [0028]).
Furthermore, Reykowski states that “Modifications and alterations may occur to others upon reading and understanding the preceding detailed description. It is intended that the invention be constructed as including all such modifications and alterations insofar as they come within the scope of the appended claims or the equivalents thereof” (Reykowski, Paragraph [0033]).

Allowable Subject Matter
13. 	Claim(s) 5-10, 17 and 18 would be allowable if overcoming the non-statutory “Double Patenting" Rejection above and further if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is an examiner's statement of reasons for the objection:
 
Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the one or more variable frequency capacitors are configured in a variable frequency circuit using varactors and fixed capacitors. 

	Claim(s) 6 depends and also further limits claim 5, therefore, it would also be allowable.

16. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein each of the one or more resonators comprises:
a preamplifier circuit configured to respectively amplify the first and second frequencies and match an output impedance of the respective one or more resonators to a receiver of the MRI system;
wherein an active bandwidth or center frequency of the preamplifier circuit is shifted by changing an input impedance of the preamplifier circuit. 

	Claim(s) 8 depends and also further limits claim 7, therefore, it would also be allowable.

17. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein each of the one or more resonators comprises:
a first frequency decoupler configured to passively decouple the respective one or more resonators at the first frequency; and
a second frequency decoupler configured to decouple the respective one or more resonators at the second frequency. 

	Claim(s) 10 depends and also further limits claim 9, therefore, it would also be allowable.

18. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the one or more variable frequency capacitors are configured in a variable frequency circuit using varactors and fixed capacitors. 

	Claim(s) 18 depends and also further limits claim 17, therefore, it would also be allowable.

19. 	Claim(s) 25 would be allowable if overcoming the non-statutory “Double Patenting" Rejection above.

20. 	Regarding claim 25, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a switchable receiver configured to receive the at least two frequencies output from the dual tuned receiver coil, and configured to be in electrical communication with the dual tuned receiver coil and selectively coupled to a local receiver coil port of the mononuclear MRI system;
wherein the switchable receiver is configured to transmit the first frequency received from the dual tuned receiver coil directly to the MRI system and to convert the second frequency received from the dual tuned receiver coil to the first frequency before transmission to the MRI system.

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANEKO (Pub. No.: US 2009/0251145) teaches an “An RF coil for MR Imaging that can change a resonance frequency easily and instantaneously in response to a nuclide to be imaged without exchange and adjustment and that also causes only small lowering of sensitivity” (Abstract).
b)	Menon (Pub. No.: US 2015/0369886) teaches the “A system and method for decoupling radio frequency ("RF") coils arranged in proximity to each other is provided. The decoupling is achieved using a magnetic wall that includes resonators arranged on an electrically insulating substrate. The magnetic wall is placed between the RF coils” (Abstract).
c)	Wosik (Pub. No.: US 2007/0013377) teaches “An array of resonators for use in MRI and NMR is disclosed where the resonators are solid state constructs including a pair of resonating elements formed on both sides of a dielectric substrate and cooperate to form a resonator and where each resonator includes at least one discontinuity and the discontinuities on each resonating element are equally spaced and between the resonating elements are equally spaced” (Abstract).

22.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867